Title: From Thomas Jefferson to Peter Carr, 28 March 1790
From: Jefferson, Thomas
To: Carr, Peter



Dear Sir
New York. Mar. 28. 1790.

Your letter of the 5th. came to hand in the night of the 7th. and as I was engaged writing till two oclock that night and was to be off before day the next morning, I desired Mr. Randolph to let you know I would write from hence. The Onus probandi will undoubtedly rest on Dr. W. as to the paiment of the £100. Still it would have been satisfactory had we been possessed of any proof ourselves. The books I left with you are to be read in the following  order. Coke Littleton twice at least. His 2d. 3d. and 4th. institutes—his reports—Vaughan’s reports.—Salkeld.—Raymond—Fortescue—Strange—Burrow—Hawkins—Blackstone.
But concurrent with these larger works should be carried on the reading of the smaller tracts in the following order. Dalrymple—Hale’s History of the Common law—Trials per pais—Gilbert’s Devises—uses—Evidence—Sayer. To change from one work to another in the same day will be a relief. Colo. Monroe told me he would send you the Coke Littleton immediately. I am glad to hear you feel a stomach for him. The success of your whole life now depends on your emploiment of the three years to come. Your fortune and fame are in your own hands. The first years of life will be most wisely devoted to the former object, and the latter one may be attended to when you have placed yourself as much at your ease as you may desire. Your situation in Goochland is a peculiarly happy one, as it is so much retired. You will perhaps be obliged to receive some visits: but these will be discontinued if you do not return them, and he must be not worth your friendship who would be dissatisfied at your temporary determination to withdraw yourself from society and devote yourself wholly to study. When you emerge again into the world you will easily dissipate any umbrage conceived for this, and by presenting yourself on the high ground you will have gained, you will readily dispose every one to receive and applaud you. If it will be any additional incitement to application, be assured that I shall look on your emploiment of the three years to come with an anxiety which few objects give me, for there are few nearer my heart than your success. It now depends on yourself alone. I shall be happy to hear from you from time to time and to know your progress in reading. My distance from Dabney obliges me to ask your attention to him, and to his not suffering for want of books. If you will always inform me in time of those which cannot be got elsewhere, I will endeavor to send them from hence. Present me affectionately to my sister and the girls, and be assured of the sincere attachment of Dr. Sir Your friend & servt,

Th Jefferson

